945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PLANNED PARENTHOOD ASSOCIATION OF NASHVILLE, INC., MemphisPlanned Parenthood, Inc., and Peter Cartwright,M.D., Plaintiffs-Appellees,v.Ned R. MCWHERTER, Governor, and Charles W. Burson, AttorneyGeneral, State of Tennessee, Defendants-Appellants.
No. 89-6026.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1991.

1
Before MERRITT, Chief Judge, WELLFORD, Senior Circuit Judge, and DeMASCIO, Senior District Judge.*

ORDER

2
The Tennessee Supreme Court has now decided on certification from this Court that the Tennessee Legislature has repealed the Tennessee parental consent statute, T.C.A. § 37-10-303.   Because the statute is no longer in effect, there is no longer a live controversy concerning its constitutionality.   The judgment of the District Court declaring the statute unconstitutional is hereby vacated and this case remanded to the District Court with instructions to dismiss the case.


3
Accordingly, it is so ORDERED.



*
 The Honorable Robert E. DeMascio, Senior District Judge for the United States District Court for the Eastern District of Michigan, sitting by designation